                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA

JUAN PEREZ
     Plaintiff,

v.                                           Case No.: 6:20-cv-1720

FIESTA AZUL TEQUILA HOUSE, LLC
      Defendants.
_____________________________________________/
                        MOTION FOR CLERK DEFAULT

       COMES NOW, Plaintiff, JUAN PEREZ, by and through his undersigned counsel, and

moves for default pursuant to Rule 55(a) of the Federal Rules of Civil Procedure, against

Defendant, FIESTA AZUL TEQUILA HOUSE, LLC in support thereof states as follows:


       1. On September 21, 2020, Plaintiff filed his Complaint and demand for jury trial alleging

           that his employers failed to pay his wages in violation of the Fair Labor Standards Act.

           [DE 1]

       2. On September 28, 2020, The Registered Agent for FIEST AZUL TEQUILA HOUSE,

           LLC was properly served per the Verified Return of Service. [DE 9]

       3. Pursuant to Rule 12 of the Federal Rule Civil Procedure, and in accordance with

           Eleventh Circuit Precedent, Defendants were required to file a pleading in response to

           the Complaint within twenty-one (21) days of being served with the Complaint. As a

           result, Defendant’s Response to the Complaint was due on or before October 19, 2020.

       4. As of this filing, FIESTA AZUL TEQUILA HOUSE, LLC has not responded to the

           Complaint.

WHEREFORE, Plaintiff, JUAN PEREZ, requests that the Clerk enter default against Defendant,

FIESTA AZUL TEQUILA HOUSE, LLC for failure to file any responsive pleading or document

with the Court in this action.
       Dated this 20th day of October 2020

                                                 ARCADIER, BIGGIE & WOOD, PLLC
                                                  /s/ Joseph C. Wood Esquire
                                                  Joseph C. Wood, Esquire


                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the original of the foregoing was filed with the Clerk of Court

by using the CM/ECF system, and mailed to Defendant, FIESTA AZUL TEQUILA HOUSE, LLC

c/o Jose R. Sanchez, Registered Agent, at 1700 Evans Rd., Melbourne, FL 32904 on this 20th day

of October 2020.

                                                  ARCADIER, BIGGIE & WOOD, PLLC

                                                  /s/Joseph C. Wood, Esquire
                                                  Maurice Arcadier, Esquire
                                                  Florida Bar No. 0131180
                                                  Joseph C. Wood, Esquire
                                                  Florida Bar No.: 0093839
                                                  2815 W. New Haven, Suite 304
                                                  Melbourne, Florida 32904
                                                  Primary Email: office@abwlegal.com
                                                  Secondary Email: wood@abwlegal.com
                                                  Phone: (321) 953-5998
                                                  Fax: (321) 953-6075
